Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Paragraphs 43, 44, and 59 the phrase "and the like" or “or the like” which is awkward language. Revision is suggested.
The specification should be reviewed to ensure compliance with proper idiomatic English and in compliance with 37 CFR 1.52(a) and (b).  Replacement paragraphs in the specification filed must be accompanied by a statement that the replacement paragraph(s) contains no new matter.
It is permissible for the applicant to acts as his or her own lexicographer to specifically define a term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).  The following sentence in the specification, claims, and Abstract “ a plurality of coating guns which are provided on a the coating head” is awkward based on the conventional understanding of the terms “coating head” and  “coating guns”. Revision is recommended, but not required. However, Applicant’s representation should review the priority document for support and proper translation to ensure the appropriate terms have been chosen. 
Claim Objections
Claim 1 recites :
“a rotating cover which, when the coating material is discharged from a one of a first coating gun and a second coating gun among the plurality of coating guns, is configured to cover the other of the first coating gun and the second coating gun” .  A suggested revision is as follows:
“a rotating cover which, when the coating material is discharged from 
Claims 2-6 are objected to because of the following informalities:  		Claims 2-6 recite “a cylinder” in line 1. A suggested revision is “the cylinder”. Appropriate correction is required.
Claim 2 is objected to because of the following informalities:	 			Claim 2 recites “the coating material supply device” in line 3. A suggested revision is “ each of the coating material supply devices ”. Appropriate correction is required.
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “coating material supply devices” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 recites the limitation "the coating gun" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Based on paragraph 29 and Figs. 1-2 and 6, a suggested revision is “each of the first coating gun and the second coating gun”. 

Claim 4 recites the limitation "the coating gun" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. Based on paragraph 29 and Figs. 1-2 and 6, a suggested suggested revision is “the coating head”. 
Claim 4 recites two occurrences of the limitation "the coating gun".  There is insufficient antecedent basis for this limitation in the claim. Based on paragraph 29 and Figs. 1-2 and 6, a suggested,suggested revision is “the coating head” in both occurrences. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 4,169,906 to Hallstrom et al (hereinafter Hallstrom) and US Pat. Pub. No. 4,974,532 to March (hereinafter March).
Regarding claim 1, Hallstrom teaches a device for coating a cylinder ( pipe 10)  comprising: a coating head (28) capable of being inserted into the cylinder;  a plurality of coating guns (28, end of 32) which are provided on the coating head and are configured to discharge a coating material in a direction intersecting a longitudinal direction of the coating head wherein the plurality of coating guns are connected to coating material supply devices of different systems )24,26; 32), respectively . (See Hallstrom, Fig. 1 and col. 3, lines 35-45, col. 4, lines 15-25, col. 6, lines 10-15, col. 8, lines 17-20, 35-38.)
Hallstrom does not explicitly teach a rotating cover which, when the coating material is discharged from one of a first coating gun and a second coating gun among the plurality of coating guns, is configured to cover the other of the first coating gun and the second coating gun. 
March is directed to a mask a portion of a coating when one or more spray nozzles are used. 
March teaches a rotating cover (30) which, when the coating material is discharged from a second coating gun (56) among the plurality of coating guns, is configured to cover the other of the first coating gun (56). (See March, Fig. 5, col. 2, lines 5-22 and col. 3, lines 1-9.) Examiner considers masking a portion of a coating when one or more spray nozzles are used to be equivalent to being configured to cover the other of the first coating gun and the second coating gun.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a rotating cover which, when the coating material is discharged from one of a first coating gun and a second coating gun among the plurality of coating guns, is configured to cover the other of the first coating gun and the second coating gun, because March teaches this would prevent accumulation of coating material onto the workpiece beyond the first portion. (See March, Fig. 5, col. 2, lines 5-22 and col. 3, lines 1-9.)
Intended use language is located in the preamble of claim 1 (device for coating a cylinder).  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
Regarding claim 2, Hallstrom teaches the first coating gun (28) and the second coating gun (34) are provided at different positions from each other in the longitudinal direction of the coating head. (See Hallstrom, Fig. 1 and col. 3, lines 35-45, col. 4, lines 15-25, col. 6, lines 10-15, col. 8, lines 17-20, 35-38)
Regarding claim 3, Hallstrom does not explicitly teach the coating material supply device has a coating material supply tube and an air supply tube connected to the coating gun, and the coating material supply tube is disposed to pass nearer to a central axis of the coating head than the air supply tube.  
March teaches the coating material supply device has a coating material supply tube (20) and an air supply tube (24) connected to the coating gun, and the coating material supply tube (20) is disposed to pass nearer to a central axis of the coating head tip (16) than the air supply tube (24) is known structure for supplying air and coating material to a coating head tip.  (See March, Figs.3, 5, col. 4, lines 6-14.) Examiner is considering the central axis of the coating head to be closer to 20 based on the closer proximity of 20 to the spraying means tip (16) in both the vertical and horizontal directions.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have the coating material supply device has a coating material supply tube and an air supply tube connected to the coating gun, and the coating material supply tube is disposed to pass nearer to a central axis of the coating head than the air supply tube, as an art recognized equivalent configuration for a spraying means.
It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F. 2d 297, 213 USPQ 532 (CCPA 1982).
Regarding claim 4, Hallstrom does not explicitly teach the coating material supply tube and the air supply tube are disposed to avoid a discharge area of the coating gun.  
March teaches the coating material supply tube and the air supply tube are disposed to avoid a discharge area of the coating gun.  (See March, Figs.3, 5, col. 4, lines 6-14.) Examiner is considering the supply tube to avoid the discharge area based on their location outside of the discharge area.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have the coating material supply tube and the air supply tube are disposed to avoid a discharge area of the coating gun, as an art recognized equivalent configuration for a spraying means.
It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F. 2d 297, 213 USPQ 532 (CCPA 1982).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 4,169,906 to Hallstrom et al (hereinafter Hallstrom) and US Pat. Pub. No. 4,974,532 to March (hereinafter March) as applied to claim 1 and further in view of US Pat. Num. 4,041,898 to Akiyoshi Tajima (hereinafter Tajima). 
Regarding claim 5, Hallstrom does not explicitly teach the coating head has a support plate portion which supports the coating gun, and the support plate portion has a chamfered portion which is configured to retract from the discharge area of the coating gun. 
Tajima is directed to a mask a portion of a surface in an apparatus including two spray nozzles. 
Tajima teaches the coating head (4,5) has a support plate portion (plate connected to and above 41,51) which supports the coating gun (4,5) , and the support plate portion has a chamfered portion which is configured to retract from the discharge area (area below 4,5) of the coating gun. (See Tajima, Abstract, Fig. 1-3, col. 2, lines 5-22 and col. 2, lines 45-55 and Annotated Fig. 1 below.) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the coating head has a support plate portion which supports the coating gun, and the support plate portion has a chamfered portion which is configured to retract from the discharge area of the coating gun, because Tajima teaches this structure the nozzles to be tiltably mounted to adjust the position of the nozzles. (See Tajima, Abstract, Fig. 1-3, col. 2, lines 5-22 and col. 2, lines 45-55.)
Chamfered portion 

    PNG
    media_image1.png
    662
    1241
    media_image1.png
    Greyscale


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 4,169,906 to Hallstrom et al (hereinafter Hallstrom) and US Pat. Pub. No. 4,974,532 to March (hereinafter March) as applied to claim 1 and further in view of US Pat. Pub. No. 20170239770 A1 to Shingo Tachiki (hereinafter Tachiki). 
Regarding claim 6, Hallstrom does not explicitly teach the device further comprising: a plunger which is configured to suppress rotation of the rotating cover.  
Tachiki is directed to a rotating table which is maintained in a stationary state with a clamping device. 
 Tachiki teaches a clamping device utilizes a piston for generating frictional forces to keep the table in a stationary state. (See Tachiki, Abstract and paragraph 7.) Examiner is considering a piston to be the equivalent of a plunger.  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the device further comprising: a plunger which is configured to suppress rotation of the rotating cover, as an art recognized equivalent configuration for suppressing rotation of a rotating cover. (See Tachiki, Abstract and paragraph 7.)
It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F. 2d 297, 213 USPQ 532 (CCPA 1982).
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. 20140251206 A1 to Kim et al (hereinafter Kim) and US Pat. Pub. No. 4,974,532 to March (hereinafter March).
Regarding claim 1, Kim teaches a device for coating a cylinder ( P)  comprising: a coating head (260) capable of being inserted into the cylinder;  a plurality of coating guns (260a, 260b) which are provided on the coating head and are configured to discharge a coating material in a direction intersecting a longitudinal direction of the coating head. (See Kim, paragraph 77, Abstract and Figs. 7, 11.)
Kim does not explicitly teach wherein the plurality of coating guns are connected to coating material supply devices of different systems ) respectively.
The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. Sinclair & Carroll Co. v. lnterchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07. Therefore, taking the references as a whole, it would have been obvious to have the plurality of coating guns connected to coating material supply devices of different systems, respectively with a reasonable expectation of success, because Kim teaches the different coating guns spray different materials (coating materials, grit materials) which a person of ordinary skill in the art would recognized the benefit from being supplied by separate systems. 
Kim does not explicitly teach a rotating cover which, when the coating material is discharged from one of a first coating gun and a second coating gun among the plurality of coating guns, is configured to cover the other of the first coating gun and the second coating gun. 
March is directed to a mask a portion of a coating when one or more spray nozzles are used. 
March teaches a rotating cover (30) which, when the coating material is discharged from a second coating gun (56) among the plurality of coating guns, is configured to cover the other of the first coating gun (56). (See March, Fig. 5, col. 2, lines 5-22 and col. 3, lines 1-9.) Examiner is considering cover the other of the first coating gun to be equivalent to covering a portion of the discharge of the other of the first coating gun.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a rotating cover which, when the coating material is discharged from one of a first coating gun and a second coating gun among the plurality of coating guns, is configured to cover the other of the first coating gun and the second coating gun, because March teaches this would prevent accumulation of coating material onto the workpiece beyond the first portion. (See March, Fig. 5, col. 2, lines 5-22 and col. 3, lines 1-9.)
Intended use language is located in the preamble of claim 1 (device for coating a cylinder).  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
Regarding claim 2, Kim teaches the first coating gun (260a top) and the second coating gun (260b bottom) are provided at different positions from each other in the longitudinal direction of the coating head. (See Kim, Fig. 7)
Regarding claim 3, in a separate embodiment, Kim teaches the coating material supply device has a coating material supply tube (439) connected to the coating gun. (See Kim, Fig. 11, paragraph 84 and Abstract.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the coating material supply device with a coating material supply tube connected to the coating gun as an art recognized equivalent.  
It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F. 2d 297, 213 USPQ 532 (CCPA 1982).
Kim does not explicitly teach the coating material supply device has an air supply tube connected to the coating gun, and the coating material supply tube is disposed to pass nearer to a central axis of the coating head than the air supply tube.
March teaches the coating material supply device has a coating material supply tube (20) and an air supply tube (24) connected to the coating gun, and the coating material supply tube (20) is disposed to pass nearer to a central axis of the coating head tip (16) than the air supply tube (24) is known structure for supplying air and coating material to a coating head tip.  (See March, Figs.3, 5, col. 4, lines 6-14.) Examiner is considering the central axis of the coating head to be closer to 20 based on the closer proximity of 20 to the spraying means tip (16) in both the vertical and horizontal directions.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have the coating material supply device has a coating material supply tube and an air supply tube connected to the coating gun, and the coating material supply tube is disposed to pass nearer to a central axis of the coating head than the air supply tube, as an art recognized equivalent configuration for a spraying means.
It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F. 2d 297, 213 USPQ 532 (CCPA 1982).
Regarding claim 4, Kim does not explicitly teach the coating material supply tube and the air supply tube are disposed to avoid a discharge area of the coating gun.  
March teaches the coating material supply tube and the air supply tube are disposed to avoid a discharge area of the coating gun.  (See March, Figs.3, 5, col. 4, lines 6-14.) Examiner is considering the supply tube to avoid the discharge area based on their location outside of the discharge area.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have the coating material supply tube and the air supply tube are disposed to avoid a discharge area of the coating gun, as an art recognized equivalent configuration for a spraying means.
It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F. 2d 297, 213 USPQ 532 (CCPA 1982).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. 20140251206 A1 to Kim et al (hereinafter Kim) and US Pat. Pub. No. 4,974,532 to March (hereinafter March) as applied to claim 1 and further in view of US Pat. Num. 4,041,898 to Akiyoshi Tajima (hereinafter Tajima). 
Regarding claim 5, Kim does not explicitly teach the coating head has a support plate portion which supports the coating gun, and the support plate portion has a chamfered portion which is configured to retract from the discharge area of the coating gun. 
Tajima is directed to a mask a portion of a surface in an apparatus including two spray nozzles. 
Tajima teaches the coating head (4,5) has a support plate portion (plate connected to and above 41,51) which supports the coating gun (4,5), and the support plate portion has a chamfered portion which is configured to retract from the discharge area (area below 4,5) of the coating gun. (See Tajima, Abstract, Fig. 1-3, col. 2, lines 5-22 and col. 2, lines 45-55 and Annotated Fig. 1 above.) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the coating head has a support plate portion which supports the coating gun, and the support plate portion has a chamfered portion which is configured to retract from the discharge area of the coating gun, because Tajima teaches this structure the nozzles to be tiltably mounted to adjust the position of the nozzles. (See Tajima, Abstract, Fig. 1-3, col. 2, lines 5-22 and col. 2, lines 45-55.)
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. 20140251206 A1 to Kim et al (hereinafter Kim) and US Pat. Pub. No. 4,974,532 to March (hereinafter March) as applied to claim 1 and further in view of US Pat. Pub. No. 20170239770 A1 to Shingo Tachiki (hereinafter Tachiki). 
Regarding claim 6, Kim does not explicitly teach the device further comprising: a plunger which is configured to suppress rotation of the rotating cover.  
Tachiki is directed to a rotating table which is maintained in a stationary state with a clamping device. 
 Tachiki teaches a clamping device utilizes a piston for generating frictional forces to keep the table in a stationary state. (See Tachiki, Abstract and paragraph 7.) Examiner is considering a piston to be the equivalent of a plunger.  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the device further comprising: a plunger which is configured to suppress rotation of the rotating cover, as an art recognized equivalent configuration for suppressing rotation of a rotating cover. (See Tachiki, Abstract and paragraph 7.)
It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F. 2d 297, 213 USPQ 532 (CCPA 1982).
Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL V KURPLE whose telephone number is (571)270-3477. The examiner can normally be reached Monday-Friday 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KARL KURPLE/Primary Examiner
Art Unit 1717